DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Briner (CH 459273) in view Lowrance (US Patent 6,640,709).
	With respect claim 1, Briner teaches a stamp pad unit comprising: 
two ink pads (c, c’);
a separating plate (m); and 

	wherein the separating plate (m) is arranged between the two ink pads (c, c’) and
separates thereby separating the ink pads from each other (Figure 1);
	wherein the frame (b, b’) surrounds the two ink pads (c, c’) and the separating plate (m) circumferentially such that the separating plate (note; the plate is a part of the mechanical system therefore considered to be circumferentially surrounded) is accommodated releasably within the frame (b, b’) and each ink pad (c,c’) is exposed through one of the two open sides of the frame (Figure 1);
	wherein on each of the two open sides (note: the ink pads c, c’ fit in the inside area of frames b, b’ which also corresponds to the open sides) of the frame (b, b’) of the two retaining projections extends inwardly; and
wherein the frame is composed of two separate frame parts (b, b’) which are connected with each other (Figure 1).
[AltContent: textbox (Retaining Projections)]	However, Briner does not explicitly disclose wherein the two ink pads are held together and against the separating plate by at least two retaining projections of the frame and wherein on each of the two separate frame parts at least one of the at least two retaining projections is in one piece.  Lowrance teaches the two ink pads (note: 12’, 24 function as the ink pads) are held together and by at least two retaining projections (refer to marked-up Figure 4 in the detailed action) of the frame (30) and wherein on each of the two separate frame parts at least one of the at least two retaining projections is in one piece (refer to marked-up Figure 4 in the detailed action).  Additionally, with respect to “two ink pads held together and against the separating plate” it is noted that it is examiner’s position to provide retaining projections taught by 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    121
    352
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame part of Briner to provide retaining projections of the frame and in one piece as taught by Lowrance for the purpose of holding the pads in a secure and tight contact relation with each other.
	With respect to claim 2, Briner teaches two ink pads (c, c’) and the separating plate (m) together have a thickness which corresponds to that of a standard ink pad (note: the recitation “a standard ink pad” is a broad limitation, therefore the ink pads c, c’ of Briner and separating plate m can have a thickness of a standard ink pad).
	With respect to claim 3, Briner teaches the sum of the heights of the two frame parts is substantially equal to the height of the frame (Figure 1 and additionally note the height is a relative and broad term and therefore Briner teaches the limitation).
	With respect to claim 4, Briner teaches the retaining projection (d, d’) is formed as a retaining edge which extends at least along a portion of the periphery of the frame part (Figure 1).
With respect to claim 6, Briner teaches the separating plate (m) is formed in a liquid-tight manner (note: plate m is a barrier between two frame parts c, c’ and no liquid mixes between the two frame parts, therefore it is considered to be liquid tight).

	With respect to claim 10, Briner teaches one of the ink pads (c) as a main pad has a larger thickness than the other ink pad (c’) forming a spare pad (Figure 5).
	With respect to claim 11, Briner teaches the two frame parts (c, c’) are formed such that they have the same size (Figure 2).
	With respect to claim 13, Briner teaches the two ink pads are impregnated with different colors (Page 1, 4th Paragraph and Page 2, 5th Paragraph).
	With respect to claim 14, Briner teaches a stamp pad unit comprising: 
two ink pads (c, c’); 
a separating plate (m); and 
a frame (b, b’) with two open sides (note: the ink pads c, c’ fit in the inside area of frames b, b’ which also corresponds to the open sides);
wherein the separating plate (m) is arranged between the two ink pads (c, c’) separates the ink pads (c, c’) from each other (Figure 2);
wherein the frame (b, b’) surrounds the two ink pads are and the separating plate (m) circumferentially such that the separating plate (m and note; the plate is a part of the mechanical system therefore considered to be circumferentially surrounded) is accommodated releasablv within the frame (Figure 2) and each ink pad (c,c’) is exposed through one of the two open sides (note: the ink pads c, c’ fit in the inside area of frames b, b’ which also corresponds to the open sides) of the frame (b, b’);
wherein on each of the two open sides of the frame (b, b’) at least one of the at least two retaining projections (d, d’) extends inwardly (Figure 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame part of Briner to provide retaining projections of the frame and in one piece as taught by Lowrance for the purpose of holding the pads in a secure and tight contact relation with each other.
With respect to the method of assembling claim 21, the step is deemed to be taught in view of the functions of the apparatus as discussed above. When the apparatus is operated in the intended manner, the recited steps are necessarily performed.

5. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Briner (CH 459273) in view of Lowrance (US Patent 6,640,709) as applied to the claims above, and further in view of Kitchen (US Patent 8,567,459).

Kitchen teaches a separating plate (102, 202) made of metal (Column 9, Lines 3-9).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the separating plate of Briner, as modified, with a metal separating plate as taught by Kitchen since it would require obvious substitution of one known separating plate for another known separating plate made of metal for the purpose of preventing the material from fatiguing such as in bending, flaking or tearing over a time period with use.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Briner (CH 459273) in view of Lowrance (US Patent 6,640,709) as applied to the claims above, and further in view of Trodat (AT 503424).
With respect to claim 7, Briner, as modified, teaches the claimed invention including a separating plate (m), however is silent with respect to the separating plate comprises rigid plastic material.
Trodat teaches a separating plate (46) made of rigid plastic (Page 12, Last Paragraph).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the separating plate of Briner, as modified, with a plastic separating plate as taught by Trodat since it would require obvious substitution of .

7.    Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Briner (CH 459273) in view of Lowrance (US Patent 6,640,709) as applied to the claims above, and further in view of JP58-53659.
With respect to claims 12, Briner, as modified, teaches the claimed invention with the exception of two frame parts comprise interlocking latching elements for their mutual connection.
JP58-53659 teaches two frame parts that comprise interlocking latching elements (11, 12) for their mutual connection.
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the frame parts of Briner, as modified, to provide interlocking latching elements for the purpose of providing an interface wherein a user can easily open a frame part and securely lock the frame part.
With respect to the method of assembling claim 22, the step is deemed to be taught in view of the functions of the apparatus as discussed above. When the apparatus is operated in the intended manner, the recited steps are necessarily performed.


Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-4 and 6-14 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853